Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Goodrich on 2/18/2022

The application has been amended as follows: 

1. 	(Currently Amended) A gas turbine engine component, comprising:
a first surface and a second surface;
a dilution hole defined by the first surface and the second surface; [[and]]
a plurality of first effusion holes located circumferentially about, at least, a portion of the dilution hole, wherein each first effusion hole of the plurality of first effusion holes has a first inlet defined by the second surface and a first outlet defined by the first surface; and 
a plurality of second effusion holes interleaved circumferentially with the plurality of first effusion holes about the portion of the dilution hole, wherein each second effusion hole of the plurality of second effusion holes has a second inlet defined by the second surface and a second outlet defined by the first surface, and wherein the first outlet of each first effusion hole of the 
wherein the first inlet of each first effusion hole of the plurality of first effusion holes is located at a same distance from the dilution hole as the second inlet of each second effusion hole of the plurality of second effusion holes, and
wherein the first outlet of each first effusion hole of the plurality of first effusion holes and the second outlet of each second effusion hole of the plurality of second effusion holes are located on a same plane defined by the first surface.

2.	(Cancelled) 

3.	(Currently Amended) The gas turbine engine component of claim [[2]] 1, further comprising a grommet defined by the second surface, wherein the first inlet of each first effusion hole of the plurality of first effusion holes and the second inlet of each second effusion hole of the plurality of second effusion holes are defined by the grommet.

4.	(Cancelled) 

10.	(Currently Amended) A gas turbine engine component, comprising:
a first surface and a second surface;
a dilution hole defined by the first surface and the second surface; [[and]]
a plurality of first effusion holes located circumferentially about, at least, a portion of the dilution hole, wherein each first effusion hole of the plurality of first effusion holes has each first effusion hole of the plurality of first effusion holes is oriented at a first angle of between 20 degrees and 45 degrees relative to the first surface; and
plurality of second effusion holes interleaved with the plurality of first effusion holes the portion of the dilution hole, wherein each second of the plurality of second effusion holes has each second effusion hole of the plurality of second effusion holes is oriented at a second angle of between 20 degrees and 55 degrees relative to the first surface, and wherein the first outlet of each of the first effusion hole of the plurality of first effusion holes is located nearer to the dilution hole than the second outlet of each of the second effusion hole of the plurality of second effusion holes, 
wherein the first inlet of each first effusion hole of the plurality of first effusion holes is located at a same distance from the dilution hole as the second inlet of each second effusion hole of the plurality of second effusion holes, and
wherein the first outlet of the first effusion hole and the second outlet of the second effusion hole are both located on a same plane defined by the first surface.

11.	(Cancelled)

12.	(Currently Amended) The gas turbine engine component of claim [[11]] 10, further comprising a grommet defined by the second surface, wherein the first inlet of each [[the]] first effusion hole and the second inlet of [[the]] each second effusion hole are [[both]] defined by the grommet.

13.	(Cancelled) 

14.	(Currently Amended) The gas turbine engine component of claim 10, further comprising a tangential effusion hole having a longitudinal axis extending at a tangential angle relative to a a first effusion hole of the plurality of first effusion holes or [[the]] a second effusion hole of the plurality of second effusion holes, wherein the tangential angle is between 60 degrees and 120 degrees, and wherein the tangential effusion hole has a tangential inlet defined by the second surface and a tangential outlet defined by the first surface.

15.	(Currently Amended) The gas turbine engine component of claim 14, wherein the tangential outlet is aligned with the first inlet of the first effusion hole of the plurality of first effusion holes.

18.	(Currently Amended) A liner and shell assembly, comprising:
a shell; and
a panel at least partially spaced from the shell to form a gap therebetween, the panel having:
a first surface and a second surface;
a dilution hole at least partially defined by the first surface and the second surface, and
a plurality of first effusion holes located circumferentially about, at least, a portion of the dilution hole, wherein each first effusion hole of the plurality of first effusion holes has 
a plurality of second effusion holes interleaved with the plurality of first effusion holes the portion of the dilution hole, wherein each second of the plurality of second effusion holes has each [[the]] first effusion hole of the plurality of first effusion holes is located nearer to the dilution hole than the second outlet of each [[the]] second effusion hole of the plurality of second effusion holes, 
wherein the first inlet of each first effusion hole of the plurality of first effusion holes is located at a same distance from the dilution hole as the second inlet of each second effusion hole of the plurality of second effusion holes, and
wherein the first outlet of the first effusion hole and the second outlet of the second effusion hole are located on a same plane defined by the first surface.

19.	(Currently Amended) The liner and shell assembly of claim 18, wherein the panel further includes a grommet defined by the second surface of the panel, and wherein the first inlet of [[the]] each first effusion hole of the plurality of first effusion holes and the second inlet of [[the]] each second effusion hole of the plurality of second effusion holes are 

20.	(Currently Amended) The liner and shell assembly of claim 18, wherein the panel further includes a tangential effusion hole extending at an angle of between 60 degrees and 120 degrees relative to at least one of [[the]] a first effusion hole of the plurality of first effusion holes or [[the]] a second effusion hole of the plurality of second effusion holes, the tangential effusion hole having a tangential inlet defined by the second surface and a tangential outlet defined by the first surface.



Reasons for Allowance
Claims 1, 3, 5-10, 12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Moura et al (US 20160238253 as referenced in OA dated 4/27/2021) and Tu (US 2016021913).
Regarding claim 1, 10, 18, the prior art of record does not disclose, teach, or suggest in combination with the other limitations of the respective claim, a panel of a gas turbine engine having a first plurality of first effusion hole and a second plurality of second effusion holes with the first plurality of first effusion hole and the second plurality of second effusion hole interleaved or alternating regularly around a dilution hole, a first inlet of each of the plurality of first effusion holes being a same distance as a second inlet of each of the plurality of second effusion holes, a first outlet of each of the plurality of first effusion holes being closer with respect to the dilution hole than a second outlet of each of the plurality of second effusion holes, and the first and second outlet located on a same plane.  Moura teaches a panel of a gas turbine engine with a first plurality of first effusion hole and a second plurality of second effusion holes with the first plurality of first effusion hole with a first inlet of each of the plurality of first effusion holes being a same distance as a second inlet of each of the plurality of second effusion holes, a first outlet of each of the plurality of first effusion holes being closer with respect to the dilution hole than a second outlet of each of the plurality of second effusion holes, and the first and second outlet located on a same plane.  However, Moura does not teach the first plurality of first effusion holes are not interleaved with the second plurality of second effusion holes.  Tu teaches a panel of a gas turbine engine having a first plurality of first effusion hole and a second plurality of second effusion holes with the first plurality of first effusion hole and the second plurality of second effusion hole interleaved or alternating regularly around a dilution hole, a first outlet of each of the plurality of first effusion holes being closer with respect to the dilution hole than a second outlet of each of the plurality of second effusion holes, and the first and second outlet 
Regarding claims 3, 5-9, 12, 14-17, and 19-20, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EDWIN KANG/Primary Examiner, Art Unit 3741